Order filed May 22, 2014




                                   In The

                              Court of Appeals
                                  For The

                           First District of Texas
                                 ___________

                            NO. 01-13-00490-CV
                                ____________

   PATRICK MICHAELSKI AND LYNDA MICHAELSKI, Appellants

                                     V.

  JOHN WRIGHT, PEGGY WRIGHT, GRANT DIETZ, AND REBECCA
                       DIETZ, Appellees


                 On Appeal from the 122nd District Court
                        Galveston County, Texas
                   Trial Court Cause No. 09-CV-0786

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Plaintiffs' Exhibit 28,
Plaintiffs' Exhibit 55, and Plaintiffs' Exhibit 88.

      The clerk of the 122nd District Court is directed to deliver to the Clerk of
this court the original of Plaintiffs' Exhibit 28, Plaintiffs' Exhibit 55, and Plaintiffs'
Exhibit 88, on or before June 2, 2014. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the
original of Plaintiffs' Exhibit 28, Plaintiffs' Exhibit 55, and Plaintiffs' Exhibit 88, to
the clerk of the 122nd District Court.



                                                PER CURIAM